DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 was filed after the mailing date of the Notice of Allowance on 01/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1-30, the Applicant’s admitted prior art US 20200221354 to Van der Zee et al disclose a wireless device, for handling cell selection and/or reselection, the wireless device operating in a wireless communications network having a first cell and a second cell, the method 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the closest prior art of record to have or render obvious the features of a virtual cell with a coverage area that includes a plurality of wireless devices providing respective physical cells and corresponding physical cell coverage areas; receiving from a user equipment a random access message as part of a random access procedure for transitioning the user equipment (UE) to a connected mode with the first cell; and providing, to the UE and in response to the random access message, information to either handover or redirect the UE to one of the respective physical cells within the coverage area of the first cell (claim 1); wherein the virtual cell configuration provides at least one user equipment (UE) with a virtual cell having a coverage area that includes the plurality of other base stations providing respective physical cells and corresponding physical cell coverage areas; and communicating with the at least one UE or at least one of the plurality of other base stations in accordance with the virtual cell configuration (claim 18); a virtual cell with a coverage area that includes a plurality of wireless devices providing respective physical cells and corresponding physical cell coverage areas; receive, from a user equipment (UE), a random access message as part of a random access procedure for transitioning the UE to a connected mode with the first cell; and provide, to the UE and in response to the random access message, information to either handover or redirect the UE to one of the respective physical cells within the coverage area of the first cell (claim 29); wherein the virtual cell configuration provides at least one user equipment (UE) with a virtual cell having a coverage area that includes the plurality of other base stations providing respective physical cells and corresponding physical cell coverage areas; and communicate with the at least one UE or at least one of the plurality of other base stations in accordance with the virtual cell configuration (claim 30), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210029673 to Zhang: UE transmits a first characteristic radio signal in a first radio resource, a first sequence being used for generating the first characteristic radio signal; transmits a second characteristic radio signal in a second radio resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644